DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 10/05/2020 has been considered and placed in the application file.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,833,641. Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations/features of the present claims are present in the patented claims.

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.	
Burt U.S. 7,292,095 discloses (please see Figures 3-4 and related text for details) an analogous circuit, namely an amplifier, comprising: 
a first cross-connect circuit (9 of Fig. 3A) responsive to a first clock signal (used by switches 9-1/9-4 of Fig. 3A) having a first phase (phase 1) and a third clock signal (used by switches 9-3/9-4 of Fig. 3A) having a third phase (phase 2) and configured to receive a first input signal and a second input signal (Vin of Fig. 3A); 
a second cross-connect circuit (15 of Fig. 3A) responsive to a second clock signal (used by switches 16A and/or 16B and/or 21B and/or 21D of Fig. 3A) having a second phase (phase 3) 
an input stage circuit (gm 1/numeral 2 of Fig. 3A) connected between the first cross-connect circuit and the second cross-connect circuit; and 
an output stage circuit (gm2/numeral 3 of Fig. 3A) connected to an output terminal of the second cross-connect circuit and configured generate an output voltage. However the above reference lacks the claimed “wherein: at a first time, the first and second clock signals have a first signal level; at a second time, the first, second, third, and fourth signals have a second signal level; and at a third time, the third and fourth clock signals have the first signal level and the first and second clock signals have the second signal level”, since Figs. 3B and/or 3C does not show all phases at the same signal level. 
Botker U.S. 6,639,460 also discloses (please see Fig. 1 and related text for details) an analogous circuit, namely an amplifier, comprising: 
a first cross-connect circuit (106 of Fig. 1) responsive to a first clock signal (used by A switches of 106 of Fig. 1) having a first phase and a third clock signal (used by B switches of 106 of Fig. 1) having a third phase and configured to receive a first input signal and a second input signal (V1 and V2 of Fig. 1); 
a second cross-connect circuit (108 of Fig. 1) responsive to a second clock signal (used by A switches of 108 of Fig. 1) having a second phase and a fourth clock signal (used by B switches of 108 of Fig. 1) having a fourth phase; 
an input stage circuit (102 of Fig. 1) connected between the first cross-connect circuit and the second cross-connect circuit; and 
“wherein: at a first time, the first and second clock signals have a first signal level; at a second time, the first, second, third, and fourth signals have a second signal level; and at a third time, the third and fourth clock signals have the first signal level and the first and second clock signals have the second signal level”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843